


Apollo Advisors VIII, L.P.
One Manhattanville Road
Purchase, NY 10577
United States of America




[_____ __, 2014]


[Name of Limited Partner]
[Apollo Management, L.P.]
9 West 57th Street
New York, NY 10019
United States of America


Ladies and Gentlemen:


This letter agreement is being entered into in connection with the admission of
[Name of Limited Partner] (the “LP”) to Apollo Advisors VIII, L.P., a Delaware
limited partnership (the “Partnership”). The Amended and Restated Agreement of
Limited Partnership of the Partnership, effective as of January 1, 2014 (the
“Agreement”), authorizes the general partner of the Partnership (the “General
Partner”) to enter into a side letter or similar agreement with a limited
partner that has the effect of establishing rights under, altering or
supplementing the terms of the Agreement with respect to the limited partner.
This letter agreement constitutes such a side letter or similar agreement.


The General Partner and the LP hereby agree that Annex A to this letter
agreement sets forth the terms of the partnership agreement of the Partnership
that apply with respect to the LP, and none of the terms of the Agreement shall
apply with respect to the LP.


The LP hereby agrees to join in and be bound as a limited partner of the
Partnership, with the understanding that the terms and conditions set forth in
Annex A shall apply to the LP in such capacity in lieu of the terms and
conditions of the Agreement.


This letter agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to the principles of conflicts of
laws that would cause the laws of another jurisdiction to apply. This letter
agreement is binding on and enforceable against the General Partner, the
Partnership and the LP. This letter agreement may be amended only with the
consent of each party hereto. The Partnership or the General Partner may provide
copies of this letter agreement to other persons. This letter agreement may be
executed by facsimile and in one or more counterparts, all of which shall
constitute one and the same instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




If the above correctly reflects our understanding and agreement with respect to
the foregoing matters, please so confirm by signing the enclosed copy of this
letter agreement.






Very truly yours,




APOLLO ADVISORS VIII, L.P.


By:    Apollo Capital Management VIII, LLC,
its general partner




By:                        
Name:    
Title:    Vice President






APOLLO CAPITAL MANAGEMENT VIII, LLC






By:                        
Name:    
Title:    Vice President








Accepted and agreed as of the date first written above


[NAME OF LIMITED PARTNER]




                    







--------------------------------------------------------------------------------

This Annex A sets forth the terms and conditions of the limited partnership
agreement of Apollo Advisors VIII, L.P. applicable to the Limited Partner named
in the preceding letter agreement in lieu of the terms and conditions of the
limited partnership agreement of Apollo Advisors VIII, L.P.

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

This limited partnership is the general partner of Apollo Investment Fund VIII,
L.P. and its parallel funds and earns the “carried interest” on Fund VIII
profits.

--------------------------------------------------------------------------------



                                                    








Apollo Advisors VIII, L.P.








Amended and Restated


Limited Partnership Agreement














Effective as of January 1, 2014




                                                    










TABLE OF CONTENTS


Page




ARTICLE 1 DEFINITIONS    1
ARTICLE 2 FORMATION AND ORGANIZATION    6
Section 2.1    Formation    6
Section 2.2    Name    6
Section 2.3    Offices    7
Section 2.4    Term of Partnership    7
Section 2.5    Purpose of the Partnership    7
Section 2.6    Actions by Partnership    8
Section 2.7    Admission of Limited Partners    8
ARTICLE 3 CAPITAL    8
Section 3.1    Contributions to Capital    8
Section 3.2    Rights of Partners in Capital    9
Section 3.3    Capital Accounts    9
Section 3.4    Allocation of Profit and Loss    10
Section 3.5    Tax Allocations    11
Section 3.6    Reserves; Adjustments for Certain Future Events    11
Section 3.7    Finality and Binding Effect of General Partner’s
Determinations    12
Section 3.8    Alternative GP Vehicles    12
ARTICLE 4 DISTRIBUTIONS    13
Section 4.1    Distributions    13
Section 4.2    Withholding of Certain Amounts    14
Section 4.3    Limitation on Distributions    14
Section 4.4    Distributions in Excess of Basis    14
ARTICLE 5 MANAGEMENT    15
Section 5.1    Rights and Powers of the General Partner    15
Section 5.2    Delegation of Duties    16
Section 5.3    Transactions with Affiliates    17
Section 5.4    Expenses    17
Section 5.5    Rights of Limited Partners    17
Section 5.6    Other Activities of General Partner    18
Section 5.7    Duty of Care; Indemnification    18
ARTICLE 6 ADMISSIONS, TRANSFERS AND WITHDRAWALS    19
Section 6.1    Admission of Additional Limited Partners; Effect on Points    19
Section 6.2    Admission of Additional General Partner    20
Section 6.3    Transfer of Interests of Limited Partners    20
Section 6.4    Withdrawal of Partners    21
Section 6.5    Pledges    22
ARTICLE 7 ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS AND RETIREMENT OF
PARTNERS    23
Section 7.1    Allocation of Points    23
Section 7.2    Retirement of Partner    24
Section 7.3    Additional Points    24
ARTICLE 8 DISSOLUTION AND LIQUIDATION    25
Section 8.1    Dissolution and Liquidation of Partnership    25
ARTICLE 9 GENERAL PROVISIONS    25
Section 9.1    Amendment of Partnership Agreement and Co-Investors (A)
Partnership Agreement    25
Section 9.2    Special Power-of-Attorney    26
Section 9.3    Notices    28
Section 9.4    Agreement Binding Upon Successors and Assigns    29
Section 9.5    Merger, Consolidation, etc.    29
Section 9.6    Governing Law; Dispute Resolution    29
Section 9.7    Termination of Right of Action    31
Section 9.8    Not for Benefit of Creditors    31
Section 9.9    Reports    31
Section 9.10    Filings    31
Section 9.11    Headings, Gender, Etc.    31


Exhibit A…………………………………………………………………………………Ex. A-1












APOLLO ADVISORS VIII, L.P.


A Delaware Limited Partnership


AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT




AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT of APOLLO ADVISORS VIII, L.P.
effective as of January 1, 2014, by and among Apollo Capital Management VIII,
LLC, a Delaware limited liability company, as the sole general partner, and the
persons whose names and addresses are set forth in the Schedule of Partners
under the caption “Limited Partners” as the limited partners.


W I T N E S S E T H :


WHEREAS, on October 23, 2012, Apollo Capital Management VIII, LLC filed with the
Secretary of State of the State of Delaware a Certificate of Limited Partnership
to form Apollo Advisors VIII, L.P. as a limited partnership under the Delaware
Revised Uniform Limited Partnership Act, pursuant to an agreement among Apollo
Capital Management VIII, LLC, as sole general partner, and APH Holdings, L.P. as
initial limited partner (the “Original Agreement”); and
WHEREAS, the parties wish to amend and restate the Original Agreement in its
entirety.
NOW, THEREFORE, the parties hereby agree as follows:
Article 1
DEFINITIONS
Capitalized terms used but not otherwise defined herein have the following
meanings:
“Act” means the Delaware Revised Uniform Limited Partnership Act, as in effect
on the date hereof and as amended from time to time, or any successor law.
“Affiliate” means with respect to any Person any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
Except as the context otherwise requires, the term “Affiliate” in relation to
AGM includes each collective investment fund and other client account sponsored
or managed by AGM or its affiliated asset management entities, but, in each
case, does not include Portfolio Companies.
“AGM” means Apollo Global Management, LLC, a Delaware limited liability company.
“Agreement” means this Amended and Restated Limited Partnership Agreement, as
amended or supplemented from time to time.
“AIF VIII” means Apollo Investment Fund VIII, L.P., a limited partnership formed
under the Act.
“Alternative GP Vehicle” has the meaning ascribed to that term in Section 3.8.
“APH” means APH Holdings, L.P., a Cayman Islands exempted limited partnership,
and any of the following entities that hold Points: (i) AP Professional
Holdings, L.P., (ii) any direct or indirect subsidiary of APH or AP Professional
Holdings, L.P. or (iii) any other entity that holds Points for the benefit
(directly or indirectly) of AGM or AP Professional Holdings, L.P.
“Award Letter” means, with respect to any Limited Partner, the letter agreement
between the Partnership and such Limited Partner setting forth (i) such Limited
Partner’s Points, (ii) such Limited Partner’s Vesting Percentage, (iii) the
formula applied to calculate the Holdback Amount with respect to the such
Limited Partner, (iv) any restrictive covenants with respect to such Limited
Partner, (v) the definition of “Bad Act”, (vi) the definition of “Designated
Act” and (vii) any other terms applicable to such Partner.
“Bad Act” has the meaning ascribed to that term in a Limited Partner’s Award
Letter.
“Capital Account” means with respect to each Partner the capital account
established and maintained on behalf of such Partner as described in Section
3.3.
“Capital Loss” means, for each Fund with respect to any Fiscal Year, the portion
of any Net Loss and any Portfolio Investment Loss allocable to the Partnership,
but only to the extent such allocation is made by such Fund to the Partnership
in proportion to the Partnership’s capital contribution to such Fund, as
determined pursuant to the Fund LP Agreement.
“Capital Profit” means, for each Fund with respect to any Fiscal Year, the
portion of any Net Income and any Portfolio Investment Gain allocable to the
Partnership, but only to the extent such allocation is made by such Fund to the
Partnership in proportion to the Partnership’s capital contribution to such
Fund, as determined pursuant to the Fund LP Agreement.
“Certificate” means the Certificate of Limited Partnership of the Partnership
and any amendments thereto as filed with the office of the Secretary of State of
the State of Delaware.
“Clawback Payment” means any payment required to be made by the Partnership to
any Fund pursuant to section 10.3 of the Fund LP Agreement of such Fund.
“Clawback Share” means, as of the time of determination, with respect to any
Limited Partner and any Clawback Payment, a portion of such Clawback Payment
equal to (a) the cumulative amount of Operating Profit attributable to the Fund
to which the Clawback Payment is required to be made distributed to such Limited
Partner, divided by (b) the cumulative amount so distributed to all Partners
with respect to such Operating Profit attributable to such Fund.
“Co-Investors (A)” means Apollo Co-Investors VIII (A), L.P., a Delaware limited
partnership.
“Co-Investors (A) Partnership Agreement” means the amended and restated limited
partnership agreement of Co-Investors (A), dated as of the date hereof.
“Code” means the United States Internal Revenue Code of 1986, as amended and as
hereafter amended, or any successor law.
“Covered Person” has the meaning ascribed to that term in Section 5.7.
“Designated Act” has the meaning ascribed to that term in a Limited Partner’s
Award Letter.
“DEUCC” has the meaning ascribed to that term in Section 6.5(c).
“Disability” has the meaning ascribed to that term in the Apollo Global
Management LLC 2007 Omnibus Equity Incentive Plan.
“Final Adjudication” has the meaning ascribed to that term in Section 5.7.
“Fiscal Year” means, with respect to a year, the period commencing on January 1
of such year and ending on December 31 of such year (or on the date of a final
distribution pursuant to Section 8.1(a)), unless the General Partner shall elect
another fiscal year for the Partnership which is a permissible taxable year
under the Code.
“Fund” means each of AIF VIII and each “Parallel Fund” within the meaning of the
Fund LP Agreement of AIF VIII. Such term also includes each alternative
investment vehicle created by AIF VIII and/or any such Parallel Fund, to the
extent the context so requires. As of the date hereof, the Funds are AIF VIII,
Apollo Overseas Partners VIII, L.P., Apollo Overseas Partners (Delaware) VIII,
L.P. and Apollo Overseas Partners (Delaware 892) VIII, L.P.
“Fund General Partner” means the Partnership in its capacity as a general
partner of any of the Funds pursuant to the Fund LP Agreements.
“Fund LP Agreement” means the limited partnership agreement of any of the Funds,
as amended from time to time, and, to the extent the context so requires, the
corresponding constituent agreement, certificate or other document governing
each such Fund.
“General Partner” means Apollo Capital Management VIII, LLC, a Delaware limited
liability company, in its capacity as general partner of the Partnership or any
successor to the business of the General Partner in its capacity as general
partner of the Partnership.
“Holdback Amount” has the meaning ascribed to that term in a Limited Partner’s
Award Letter.
“JAMS” has the meaning ascribed to that term in Section 9.6(b).
“Limited Partner” means any Person admitted as a limited partner to the
Partnership in accordance with this Agreement, including any Retired Partner,
until such Person withdraws entirely as a limited partner of the Partnership, in
his capacity as a limited partner of the Partnership. All references herein to a
Limited Partner shall be construed as referring collectively to such Limited
Partner and to each Related Party of such Limited Partner (and to each Person of
which such Limited Partner is a Related Party) that also is or that previously
was a Limited Partner, except to the extent that the General Partner determines
that the context does not require such interpretation as between such Limited
Partner and his Related Parties.
“Management Company” has the meaning ascribed to that term in each of the Fund
LP Agreements.
“Net Income” has the meaning ascribed to that term in each of the Fund LP
Agreements.
“Net Loss” has the meaning ascribed to that term in each of the Fund LP
Agreements.
“Operating Loss” means, with respect to any Fiscal Year, any net loss of the
Partnership, adjusted to exclude (a) any Capital Profit or Capital Loss and (b)
the effect of any reorganization, restructuring or other capital transaction
proceeds derived by the Partnership. To the extent derived from any Fund, any
items of income, gain, loss, deduction and credit shall be determined in
accordance with the same accounting policies, principles and procedures
applicable to the determination by the relevant Fund, and any items not derived
from a Fund shall be determined in accordance with the accounting policies,
principles and procedures used by the Partnership for federal income tax
purposes.
“Operating Profit” means, with respect to any Fiscal Year, any net income of the
Partnership, adjusted to exclude (a) any Capital Profit or Capital Loss and (b)
the effect of any reorganization, restructuring or other capital transaction
proceeds derived by the Partnership. To the extent derived from any Fund, any
items of income, gain, loss, deduction and credit shall be determined in
accordance with the same accounting policies, principles and procedures
applicable to the determination by the relevant Fund, and any items not derived
from a Fund shall be determined in accordance with the accounting policies,
principles and procedures used by the Partnership for federal income tax
purposes.
“Partner” means the General Partner or any of the Limited Partners, and
“Partners” means the General Partner and all of the Limited Partners.
“Partnership” means the limited partnership continued pursuant to this
Agreement.
“Person” means any individual, partnership, corporation, limited liability
company, joint venture, joint stock company, unincorporated organization or
association, trust (including the trustees thereof, in their capacity as such),
government, governmental agency, political subdivision of any government, or
other entity.
“Point” means a share of Operating Profit or Operating Loss. The aggregate
number of Points available for assignment to all Partners shall be set forth in
the books and records of the Partnership.
“Portfolio Company” has the meaning ascribed to that term in each of the Fund LP
Agreements.
“Portfolio Investment” has the meaning ascribed to that term in each of the Fund
LP Agreements.
“Portfolio Investment Gain” has the meaning ascribed to that term in each of the
Fund LP Agreements.
“Portfolio Investment Loss” has the meaning ascribed to that term in each of the
Fund LP Agreements.
“Reference Rate” means the interest rate announced publicly from time to time by
JPMorgan Chase Bank in New York, New York as such bank’s prime rate.
“Related Party” means, with respect to any Limited Partner:
(a)    any spouse, child, parent or other lineal descendant of such Limited
Partner or such Limited Partner’s parent, or any natural Person who occupies the
same principal residence as the Limited Partner;
(b)    any trust or estate in which the Limited Partner and any Related Party or
Related Parties (other than such trust or estate) collectively have more than 80
percent of the beneficial interests (excluding contingent and charitable
interests);
(c)    any entity of which the Limited Partner and any Related Party or Related
Parties (other than such entity) collectively are beneficial owners of more than
80 percent of the equity interest; and
(d)    any Person with respect to whom such Limited Partner is a Related Party.
“Required Voting Partners” means, at any time, at least two-thirds by number of
Limited Partners who are Voting Partners at such time.
“Retired Partner” means any Limited Partner who has become a retired partner in
accordance with or pursuant to Section 7.2.
“Retirement Date” means, with respect to any Limited Partner, the date as of
which such Person becomes a Retired Partner.
“Schedule of Partners” means a schedule to be maintained by the General Partner
showing the following information with respect to each Partner: name, address,
date of admission and retirement and required capital contribution.
“Third Party Priority Distribution” has the meaning ascribed to that term in
Section 7.1(d).
“Transfer” means any direct or indirect sale, exchange, transfer, assignment or
other disposition by a Partner of any or all of his interest in the Partnership
(whether respecting, for example, economic rights only or all the rights
associated with the interest) to another Person, whether voluntary or
involuntary.
“Vested Points” means, with respect to any Retired Partner, the product of such
Retired Partner’s Points as of such Retired Partner’s Retirement Date multiplied
by such Retired Partner’s Vesting Percentage at such time.
“Vesting Commencement Date” means, with respect to each Limited Partner other
than APH, the commencement date of the vesting period with respect to such
Limited Partner, as specified by the General Partner at the time of such Limited
Partner’s admission (which, for the avoidance of doubt, may be a date preceding
the applicable admission date).
“Vesting Percentage” has the meaning ascribed to that term in a Limited
Partner’s Award Letter.
“Voting Affiliated Feeder Fund” has the meaning ascribed to such term in each of
the Fund LP Agreements.
“Voting Partner” means each Partner set forth on Exhibit A, so long as he has
not become a Retired Partner. All references herein to a Voting Partner (except
in the definition of Required Voting Partners) shall be construed as referring
collectively to such Voting Partner and to each Related Party of such Voting
Partner that also is or that previously was a Limited Partner (unless such
Limited Partner is a Retired Partner), except to the extent that the General
Partner determines in good faith that the context does not require such
interpretation as between such Voting Partner and his Related Parties.


ARTICLE 2    
FORMATION AND ORGANIZATION
Section 2.1    Formation
The Partnership was formed and is hereby continued as a limited partnership
under and pursuant to the Act. The Certificate was filed on October 23, 2012.
The General Partner shall execute, acknowledge and file any amendments to the
Certificate as may be required by the Act and any other instruments, documents
and certificates which, in the opinion of the Partnership’s legal counsel, may
from time to time be required by the laws of the United States of America, the
State of Delaware or any other jurisdiction in which the Partnership shall
determine to do business, or any political subdivision or agency thereof, or
which such legal counsel may deem necessary or appropriate to effectuate,
implement and continue the valid and subsisting existence and business of the
Partnership.
Section 2.2    Name
The name of the Partnership shall be “Apollo Advisors VIII, L.P.” or such other
name as the General Partner hereafter may adopt upon causing an appropriate
amendment to be made to this Agreement and to the Certificate to be filed in
accordance with the Act. Promptly thereafter, the General Partner shall send
notice thereof to each Limited Partner.
Section 2.3    Offices
(a)    The Partnership shall maintain its principal office, and may maintain one
or more additional offices, at such place or places as the General Partner may
from time to time determine.
(b)    The General Partner shall arrange for the Partnership to have and
maintain in the State of Delaware, at the expense of the Partnership, a
registered office and registered agent for service of process on the Partnership
as required by the Act.
Section 2.4    Term of Partnership
(a)    The term of the Partnership shall continue until the dissolution (without
continuation) of all of the Funds or the earlier of:
(i)    at any time there are no Limited Partners, unless the business of the
Partnership is continued in accordance with the Act;
(ii)    any event that results in the General Partner ceasing to be a general
partner of the Partnership under the Act, provided that the Partnership shall
not be dissolved and required to be wound up in connection with any such event
if (A) at the time of the occurrence of such event there is at least one
remaining general partner of the Partnership who is hereby authorized to and
does carry on the business of the Partnership, or (B) within 90 days after the
occurrence of such event, a majority of the Limited Partners agree in writing or
vote to continue the business of the Partnership and to the appointment,
effective as of the date of such event, if required, of one or more additional
general partners of the Partnership; and
(iii)    the entry of a decree of judicial dissolution under Section 17-802 of
the Act.
(b)    The parties agree that irreparable damage would be done to the goodwill
and reputation of the Partners if any Limited Partner should bring an action to
dissolve the Partnership. Care has been taken in this Agreement to provide for
fair and just payment in liquidation of the interests of all Partners.
Accordingly, to the fullest extent permitted by law, each Limited Partner hereby
waives and renounces his right to such a decree of dissolution or to seek the
appointment of a liquidator for the Partnership, except as provided herein.
Section 2.5    Purpose of the Partnership
The principal purpose of the Partnership is to act as the sole general partner
or as the managing general partner (as the case may be) of each of the Funds and
certain Voting Affiliated Feeder Funds pursuant to their respective Fund LP
Agreements or governing documents and to undertake such related and incidental
activities and execute and deliver such related documents necessary or
incidental thereto. The purpose of the Partnership shall be limited to serving
as a general partner of direct investment funds, including any of their
Affiliates, and the provision of investment management and advisory services.
Section 2.6    Actions by Partnership
The Partnership may execute, deliver and perform, and the General Partner may
execute and deliver, all contracts, agreements and other undertakings, and
engage in all activities and transactions as may in the opinion of the General
Partner be necessary or advisable to carry out the objects and purposes of the
Partnership, without the approval or vote of any Limited Partner.
Section 2.7    Admission of Limited Partners
On the date hereof, the Persons whose names are set forth in the Schedule of
Partners under the caption “Limited Partners” shall be admitted to the
Partnership or shall continue, as the case may be, as limited partners of the
Partnership upon their execution of a counterpart of this Agreement or such
other instrument evidencing, to the satisfaction of the General Partner, such
Limited Partner’s intent to become a Limited Partner. Additional Limited
Partners may be admitted to the Partnership in accordance with Section 6.1.
ARTICLE 3    
CAPITAL
Section 3.1    Contributions to Capital
(a)    Subject to the remaining provisions of this Section 3.1, (i) any required
contribution of a Limited Partner to the capital of the Partnership shall be as
set forth in the Schedule of Partners, and (ii) any such contributions to the
capital of the Partnership shall be made as of the date of admission of such
Limited Partner as a limited partner of the Partnership and as of each such
other date as may be specified by the General Partner. Except as otherwise
permitted by the General Partner, all contributions to the capital of the
Partnership by each Limited Partner shall be payable exclusively in cash.
(b)    APH shall make capital contributions from time to time to the extent
necessary to ensure that the Partnership meets its obligations to make
contributions of capital to each of the Funds.
(c)    No Partner shall be obligated, nor shall any Partner have any right, to
make any contribution to the capital of the Partnership other than as specified
in this Section 3.1. No Limited Partner shall be obligated to restore any
deficit balance in his Capital Account.
(d)    To the extent, if any, that at the time of the Final Distribution (as
defined in each of the Fund LP Agreements), it is determined that the
Partnership, as a general partner of each of the Funds, is required to make any
Clawback Payment with respect to any of the Funds, each Limited Partner shall be
required to participate in such payment and contribute to the Partnership for
ultimate distribution to the limited partners of the relevant Fund an amount
equal to such Limited Partner’s Clawback Share of any Clawback Payment, but not
in any event in excess of the cumulative amount theretofore distributed to such
Limited Partner with respect to the Operating Profit attributable to such Fund.
For purposes of determining each Limited Partner’s required contribution, each
Limited Partner’s allocable share of any Escrow Account (as defined in the Fund
LP Agreements), to the extent applied to satisfy any portion of a Clawback
Payment, shall be treated as if it had been distributed to such Limited Partner
and re-contributed by such Limited Partner pursuant to this Section 3.1(d) at
the time of such application.
Section 3.2    Rights of Partners in Capital
(c)    No Partner shall be entitled to interest on his capital contributions to
the Partnership.
(d)    No Partner shall have the right to distributions or the return of any
contribution to the capital of the Partnership except (i) for distributions in
accordance with Section 4.1 or (ii) upon dissolution of the Partnership. The
entitlement to any such return at such time shall be limited to the value of the
Capital Account of the Partner. The General Partner shall not be liable for the
return of any such amounts.
Section 3.3    Capital Accounts
(c)    The Partnership shall maintain for each Partner a separate Capital
Account.
(d)    Each Partner’s Capital Account shall have an initial balance equal to the
amount of cash and the net value of any securities or other property
constituting such Partner’s initial contribution to the capital of the
Partnership.
(e)    Each Partner’s Capital Account shall be increased by the sum of:
(i)    the amount of cash and the net value of any securities or other property
constituting additional contributions by such Partner to the capital of the
Partnership permitted pursuant to Section 3.1, plus
(ii)    in the case of APH, any Capital Profit allocated to such Partner’s
Capital Account pursuant to Section 3.4, plus
(iii)    the portion of any Operating Profit allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(iv)    such Partner’s allocable share of any decreases in any reserves recorded
by the Partnership pursuant to Section 3.6 and any receipts determined to be
applicable to a prior period pursuant to Section 3.6(b), to the extent the
General Partner determines that, pursuant to any provision of this Agreement,
such item is to be credited to such Partner’s Capital Account on a basis which
is not in accordance with the current respective Points of all Partners.
(f)    Each Partner’s Capital Account shall be reduced by the sum of (without
duplication):
(i)    in the case of APH, any Capital Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(ii)    the portion of any Operating Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(iii)    the amount of any cash and the net value of any property distributed to
such Partner pursuant to Section 4.1 or Section 8.1 including any amount
deducted pursuant to Section 4.2 or Section 5.4 from any such amount
distributed, plus
(iv)    any withholding taxes or other items payable by the Partnership and
allocated to such Partner pursuant to Section 5.4(b), any increases in any
reserves recorded by the Partnership pursuant to Section 3.6 and any payments
determined to be applicable to a prior period pursuant to Section 3.6(b), to the
extent the General Partner determines that, pursuant to any provision of this
Agreement, such item is to be charged to such Partner’s Capital Account on a
basis which is not in accordance with the current respective Points of all
Partners.
(g)    If securities and/or other property are to be distributed in kind to the
Partners or Retired Partners, including in connection with a liquidation
pursuant to Section 8.1, they shall first be written up or down to their fair
market value as of the date of such distribution, thus creating gain or loss for
the Partnership, and the value of the securities and/or other property received
by each Partner and each Retired Partner as so determined shall be debited
against such Person’s Capital Account at the time of distribution.
Section 3.4    Allocation of Profit and Loss
(a)    Capital Profit and Operating Profit or Capital Loss and Operating Loss
for any Fiscal Year shall be allocated to the Partners so as to produce Capital
Accounts (computed after taking into account any other Capital Profit and
Operating Profit or Capital Loss and Operating Loss for the Fiscal Year in which
such event occurred and all distributions pursuant to Article 4 with respect to
such Fiscal Year and after adding back each Partner’s share, if any, of Partner
Nonrecourse Debt Minimum Gain, as defined in Treasury Regulations Sections 1.704
- 2(b)(2) and 1.704 - 2(i), or Partnership Minimum Gain, as defined in Treasury
Regulations Sections 1.704 - 2(b)(2) and 1.704 - 2(d)) for the Partners such
that a distribution of an amount of cash equal to such Capital Account balances
in accordance with such Capital Account balances would be in the amounts,
sequence and priority set forth in Article 4.
(b)    To the extent that the allocations of Capital Loss or Operating Loss
contemplated by Section 3.4(a) would cause the Capital Account of any Limited
Partner to be less than zero, such Capital Loss or Operating Loss shall to that
extent instead be allocated to and debited against the Capital Account of the
General Partner (or, at the direction of the General Partner, to those Limited
Partners who are members of the General Partner in proportion to their limited
liability company interests in the General Partner). Following any such
adjustment pursuant to Section 3.4(b) with respect to any Limited Partner, any
Capital Profit or Operating Profit for any subsequent Fiscal Year which would
otherwise be credited to the Capital Account of such Limited Partner pursuant to
Section 3.4(a) shall instead be credited to the Capital Account of the General
Partner (or relevant Limited Partners) until the cumulative amounts so credited
to the Capital Account of the General Partner (or relevant Limited Partners)
with respect to such Limited Partner pursuant to Section 3.4(b) is equal to the
cumulative amount debited against the Capital Account of the General Partner (or
relevant Limited Partners) with respect to such Limited Partner pursuant to
Section 3.4(b).
(c)    Each Limited Partner’s rights and entitlements as a Limited Partner are
limited to the rights to receive allocations and distributions of Capital Profit
and Operating Profit expressly conferred by this Agreement and any side letter
or similar agreement entered into pursuant to Section 9.1(b) and the other
rights expressly conferred by this Agreement and any such side letter or similar
agreement or required by the Act, and a Limited Partner shall not be entitled to
any other allocations, distributions or payments in respect of his interest, or
to have or exercise any other rights, privileges or powers.
Section 3.5    Tax Allocations
(a)    For United States federal, state and local income tax purposes,
Partnership income, gain, loss, deduction or credit (or any item thereof) for
each Fiscal Year shall be allocated to and among the Partners in order to
reflect the allocations of Capital Profit, Capital Loss, Operating Profit and
Operating Loss pursuant to the provisions of Section 3.4 for such Fiscal Year,
taking into account any variation between the adjusted tax basis and book value
of Partnership property in accordance with the principles of Section 704(c) of
the Code.
(b)    If any Partner or Partners are treated for United States federal income
tax purposes as realizing ordinary income because of receiving interests in the
Partnership (whether under Section 83 of the Code or under any similar provision
of any law, rule or regulation) and the Partnership is entitled to any
offsetting deduction (net of any income realized by the Partnership as a result
of such receipt), the Partnership’s net deduction shall be allocated to and
among the Partners in such manner as to offset, as nearly as possible, the
ordinary income realized by such Partner or Partners.
Section 3.6    Reserves; Adjustments for Certain Future Events
(a)    Appropriate reserves may be created, accrued and charged against the
Operating Profit or Operating Loss for contingent liabilities, if any, as of the
date any such contingent liability becomes known to the General Partner or as of
each other date as the General Partner deems appropriate, such reserves to be in
the amounts which the General Partner deems necessary or appropriate. The
General Partner may increase or reduce any such reserve from time to time by
such amounts as the General Partner deems necessary or appropriate. The amount
of any such reserve, or any increase or decrease therein, shall be
proportionately charged or credited, as appropriate, to the Capital Accounts of
those parties who are Partners at the time when such reserve is created,
increased or decreased, as the case may be, in proportion to their respective
Points at such time; provided that, if any individual reserve item, as adjusted
by any increase therein, exceeds the lesser of $500,000 or one percent of the
aggregate value of the Capital Accounts of all such Partners, the amount of such
reserve, increase or decrease shall instead be charged or credited to those
parties who were Partners at the time, as determined by the General Partner, of
the act or omission giving rise to the contingent liability for which the
reserve item was established in proportion to their respective Points at that
time. The amount of any such reserve charged against the Capital Account of a
Partner shall reduce the distributions such Partner would otherwise be entitled
to under Section 4.1 or Section 8.1 hereof; and the amount of any such reserve
credited to the Capital Account of a Partner shall increase the distributions
such Partner would otherwise be entitled to under Section 4.1 or Section 8.1
hereof
(b)    If at any time an amount is paid or received by the Partnership and such
amount exceeds the lesser of $500,000 or one percent of the aggregate Capital
Accounts of all Partners at the time of payment or receipt, and such amount was
not accrued or reserved for but would nevertheless, in accordance with the
Partnership’s accounting practices, be treated as applicable to one or more
prior periods, then such amount may be proportionately charged or credited by
the General Partner, as appropriate, to those parties who were Partners during
such prior period or periods, based on each such Partner’s Points for such
applicable period.
(c)    If any amount is required by Section 3.6(a) or (b) to be credited to a
Person who is no longer a Partner, such amount shall be paid to such Person in
cash, with interest from the date on which the General Partner determines that
such credit is required at the Reference Rate in effect on that date. Any amount
required to be charged pursuant to Section 3.6(a) or (b) shall be debited
against the current balance in the Capital Account of the affected Partners. To
the extent that the aggregate current Capital Account balances of such affected
Partners are insufficient to cover the full amount of the required charge, the
deficiency shall be debited against the Capital Accounts of the other Partners
in proportion to their respective Capital Account balances at such time;
provided that each such other Partner shall be entitled to a preferential
allocation, in proportion to and to the extent of such other Partner’s share of
any such deficiency, together with a carrying charge at a rate equal to the
Reference Rate, of any Operating Profit that would otherwise have been allocable
after the date of such charge to the Capital Accounts of the affected Partners
whose Capital Accounts were insufficient to cover the full amount of the
required charge. In no event shall a current or former Partner be obligated to
satisfy any amount required to be charged pursuant to Section 3.6(a) or (b)
other than by means of a debit against such Partner’s Capital Account.
Section 3.7    Finality and Binding Effect of General Partner’s Determinations
All matters concerning the determination, valuation and allocation among the
Partners with respect to any profit or loss of the Partnership and any
associated items of income, gain, deduction, loss and credit, pursuant to any
provision of this Article 3, including any accounting procedures applicable
thereto, shall be determined by the General Partner unless specifically and
expressly otherwise provided for by the provisions of this Agreement, and such
determinations and allocations shall be final and binding on all the Partners.
Section 3.8    Alternative GP Vehicles
If the General Partner determines that for legal, tax, regulatory or other
reasons (a) any investment or other activities of the Fund should be conducted
through one or more parallel funds or other alternative investment vehicles as
contemplated by the Fund LP Agreement, (b) any of such separate entities
comprising the Fund should be managed or controlled by one or more separate
entities serving as a general partner or in a similar capacity (each, an
“Alternative GP Vehicle”), and (c) some or all of the Partners should
participate through any such Alternative GP Vehicle, the General Partner may
require any or all of the Partners, as determined by the General Partner, to
participate directly or indirectly through any such Alternative GP Vehicle and
to undertake such related and incidental activities and execute and deliver such
related documents necessary or incidental thereto with and/or in lieu of the
Partnership, and the General Partner shall have all necessary authority to
implement such Alternative GP Vehicle; provided that to the maximum extent
practicable and subject to applicable legal, tax, regulatory or similar
technical reasons, each Partner shall have the same economic interest in all
material respects in an Alternative GP Vehicle formed pursuant to this Section
3.8 as such Partner would have had if it had participated in all Portfolio
Investments through the Partnership, and the terms of such Alternative GP
Vehicle shall be substantially the same in all material respects to those of the
Partnership and this Agreement. Each Partner shall take such actions and execute
such documents as the General Partner determines are reasonably needed to
accomplish the foregoing.
ARTICLE 4    
DISTRIBUTIONS
Section 4.1    Distributions
(e)    Any amount of cash or property received as a distribution from any of the
Funds by the Partnership in its capacity as a partner, to the extent such amount
is determined by reference to the capital commitment of the Partnership in, or
the capital contributions of the Partnership to, any of the Funds, shall be
promptly distributed by the Partnership to APH.
(f)    The General Partner shall use reasonable efforts to cause the Partnership
to distribute, as promptly as practicable after receipt by the Partnership, any
available cash or property attributable to items included in the determination
of Operating Profit, subject to the provisions of section 10.3 of the Fund LP
Agreements and subject to the retention of such reserves as the General Partner
considers appropriate for purposes of the prudent and efficient financial
operation of the Partnership’s business including in accordance with Section
3.6. Any such distributions (before adjustment for Holdback Amounts) shall be
made to Partners in proportion to their respective Points, determined:
(v)    in the case of any amount of cash or property received from any of the
Funds that is attributable to the disposition of a Portfolio Investment by such
Fund, as of the date of such disposition by such Fund; and
(vi)    in any other case, as of the date of receipt of such cash or property by
the Partnership.
Notwithstanding the foregoing, the General Partner shall retain from the
distribution amount apportioned to each Limited Partner other than APH any
Holdback Amount with respect to such Limited Partner, determined in accordance
with such Limited Partner’s Award Letter.


(g)    Distributions of amounts attributable to Operating Profit shall be made
in cash; provided, however, that if the Partnership receives a distribution from
the Fund in the form of property other than cash, the General Partner may
distribute such property in kind to Partners in proportion to their respective
Points.
(h)    Any distributions or payments in respect of the interests of Limited
Partners unrelated to Capital Profit or Operating Profit shall be made at such
time, in such manner and to such Limited Partners as the General Partner shall
determine.
Section 4.2    Withholding of Certain Amounts
(h)    If the Partnership incurs a withholding tax or other tax obligation with
respect to the share of Partnership income allocable to any Partner, then the
General Partner, without limitation of any other rights of the Partnership, may
cause the amount of such obligation to be debited against the Capital Account of
such Partner when the Partnership pays such obligation, and any amounts then or
thereafter distributable to such Partner shall be reduced by the amount of such
taxes. If the amount of such taxes is greater than any such then distributable
amounts, then such Partner and any successor to such Partner’s interest shall
indemnify and hold harmless the Partnership and the General Partner against, and
shall pay to the Partnership as a contribution to the capital of the
Partnership, upon demand of the General Partner, the amount of such excess.
(i)    The General Partner may withhold from any distribution to any Limited
Partner pursuant to this Agreement any other amounts due from such Limited
Partner or a Related Party (without duplication) to the Partnership or to any
other Affiliate of AGM pursuant to any binding agreement or published policy to
the extent not otherwise paid. Any amounts so withheld shall be applied by the
General Partner to discharge the obligation in respect of which such amounts
were withheld.
Section 4.3    Limitation on Distributions
Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of his interest in the Partnership
if such distribution would violate the Act or other applicable law.
Section 4.4    Distributions in Excess of Basis
Notwithstanding anything in this Agreement to the contrary, the General Partner
may refrain from making, at any time prior to the dissolution of the
Partnership, all or any portion of any cash distribution that otherwise would be
made to a Partner or Retired Partner, if such distribution would exceed such
Person’s U.S. federal income tax basis in the Partnership. Any amount that is
not distributed to a Partner or Retired Partner due to the preceding sentence,
as determined by the General Partner, either shall be retained by the
Partnership on such Person’s behalf or loaned to such Person. Subject to the
first sentence of this Section 4.4, 100% of any or all subsequent cash
distributions shall be distributed to such Person (or, if there is more than one
such Person, pro rata to all such Persons based on the aggregate amount of
distributions each such Person has not yet received) until each such Person has
received the same aggregate amount of distributions such Person would have
received had distributions to such Person not been deferred pursuant to this
Section 4.4. If any amount is loaned to a Partner or Retired Partner pursuant to
this Section 4.4, (i) any amount thereafter distributed to such Person shall be
applied to repay the principal amount of such loan and (ii) interest, if any,
accrued or received by the Partnership on such loan shall be allocated and
distributed to such Person. Any such loan shall be repaid no later than
immediately prior to the liquidation of the Partnership. Until such repayment,
for purposes of any determination hereunder based on amounts distributed to a
Person, the principal amount of such loan shall be treated as having been
distributed to such Person.
ARTICLE 5    
MANAGEMENT
Section 5.1    Rights and Powers of the General Partner
(j)    Subject to the terms and conditions of this Agreement, the General
Partner shall have complete and exclusive responsibility (i) for all management
decisions to be made on behalf of the Partnership and (ii) for the conduct of
the business and affairs of the Partnership, including all such decisions and
all such business and affairs to be made or conducted by the Partnership in its
capacity as Fund General Partner of any of the Funds and certain Voting
Affiliated Feeder Funds.
(k)    Without limiting the generality of the foregoing, the General Partner
shall have full power and authority to execute, deliver and perform such
contracts, agreements and other undertakings, and to engage in all activities
and transactions, as it may deem necessary or advisable for, or as may be
incidental to, the conduct of the business contemplated by this Section 5.1,
including, without in any manner limiting the generality of the foregoing,
contracts, agreements, undertakings and transactions with any Partner or with
any other Person having any business, financial or other relationship with any
Partner or Partners; provided that the General Partner shall not have authority
to cause the Partnership to borrow any funds for its own account on a secured
basis without the consent of the Required Voting Partners. The Partnership, and
the General Partner on behalf of the Partnership, may enter into and perform the
Fund LP Agreements, any governing documents of the Voting Affiliated Feeder
Funds and any documents contemplated thereby or related thereto and (subject to
any vote requirement in Section 5.2(d)(iv)) any amendments thereto, without any
further act, vote or approval of any Person, including any Partner,
notwithstanding any other provision of this Agreement. The General Partner is
hereby authorized to enter into the documents described in the preceding
sentence on behalf of the Partnership, but such authorization shall not be
deemed a restriction on the power of the General Partner to enter into other
documents on behalf of the Partnership. Except as otherwise expressly provided
herein or as required by law, all powers and authority vested in the General
Partner by or pursuant to this Agreement or the Act shall be construed as being
exercisable by the General Partner in its sole and absolute discretion.
(l)    The General Partner shall be the tax matters partner for purposes of
Section 6231(a)(7) of the Code. Each Partner agrees not to treat, on his United
States federal income tax return or in any claim for a refund, any item of
income, gain, loss, deduction or credit in a manner inconsistent with the
treatment of such item by the Partnership. The General Partner shall have the
exclusive authority to make any elections required or permitted to be made by
the Partnership under any provisions of the Code or any other revenue laws.
Section 5.2    Delegation of Duties
(d)    Subject to Section 5.1, the General Partner may delegate to any Person or
Persons any of the duties, powers and authority vested in it hereunder on such
terms and conditions as it may consider appropriate.
(e)     Without limiting the generality of Section 5.2(a), the General Partner
shall have the power and authority to appoint any Person, including any Person
who is a Limited Partner, to provide services to and act as an employee or agent
of the Partnership and/or General Partner, with such titles and duties as may be
specified by the General Partner. Any Person appointed by the General Partner to
serve as an employee or agent of the Partnership shall be subject to removal at
any time by the General Partner; and shall report to and consult with the
General Partner at such times and in such manner as the General Partner may
direct.
(f)    Any Person who is a Limited Partner and to whom the General Partner
delegates any of its duties pursuant to this Section 5.2 or any other provision
of this Agreement shall be subject to the same standard of care, and shall be
entitled to the same rights of indemnification and exoneration, applicable to
the General Partner under and pursuant to Section 5.7, unless such Person and
the General Partner mutually agree to a different standard of care or right to
indemnification and exoneration to which such Person shall be subject.
(g)    Except as otherwise expressly provided herein, action by the General
Partner with respect to any of the following matters shall be taken only in
accordance with the directions of the Required Voting Partners:
(i)    the exercise of the Partnership’s authority to borrow any funds on a
secured basis for the account of the Partnership;
(ii)    the determination of whether to conduct a business other than serving as
a general partner of private equity funds;
(iii)    the amendment of this Agreement, and the exercise of the authority of
the Partnership with respect to the approval of any amendment to the Fund LP
Agreement, in each case, that adversely affects, obligations, rights or economic
interests of Limited Partners whose services to AGM or its Affiliates are
substantially dedicated to AGM’s or its Affiliates’ private equity business; and
(iv)    to the fullest extent permitted by law, the voluntary dissolution of the
Partnership, and the exercise of the authority of the Partnership to cause a
voluntary dissolution of any of the Funds other than in connection with an Event
of Dissolution (as defined in the applicable Fund LP Agreement) of the Funds.
The foregoing shall not restrict the General Partner from delegating authority
to execute or implement any such determinations made by the General Partner.
(h)    The General Partner shall be permitted to designate one or more
committees of the Partnership which committees may include Limited Partners as
members. Any such committees shall have such powers and authority granted by the
General Partner. Any Limited Partner who has agreed to serve on a committee
shall not be deemed to have the power to bind or act for or on behalf of the
Partnership in any manner and in no event shall a member of a committee be
considered a general partner of the Partnership by agreement, estoppel or
otherwise or be deemed to participate in the control of the business of the
Partnership as a result of the performance of his duties hereunder or otherwise.
(i)    The General Partner shall cause the Partnership to enter into an
arrangement with the Management Company which arrangement shall require the
Management Company to pay all costs and expenses of the Partnership.
Section 5.3    Transactions with Affiliates
To the fullest extent permitted by applicable law, the General Partner (or any
Affiliate of the General Partner), when acting on behalf of the Partnership, is
hereby authorized to (a) purchase property from, sell property to, lend money to
or otherwise deal with any Affiliates, any Limited Partner, the Partnership, any
of the Funds or any Affiliate of any of the foregoing Persons, and (b) obtain
services from any Affiliates, any Limited Partner, the Partnership, any of the
Funds or any Affiliate of the foregoing Persons.
Section 5.4    Expenses
(d)    Subject to the arrangement contemplated by Section 5.2(f), the
Partnership will pay, or will reimburse the General Partner for, all costs and
expenses arising in connection with the organization and operations of the
Partnership.
(e)    Any withholding taxes payable by the Partnership, to the extent
determined by the General Partner to have been paid or withheld on behalf of, or
by reason of particular circumstances applicable to, one or more but fewer than
all of the Partners, shall be allocated among and debited against the Capital
Accounts of only those Partners on whose behalf such payments are made or whose
particular circumstances gave rise to such payments in accordance with Section
4.2.
Section 5.5    Rights of Limited Partners
(a)    Limited Partners shall have no right to take part in the management or
control of the Partnership’s business, nor shall they have any right or
authority to act for the Partnership or to vote on matters other than as set
forth in this Agreement or as required by applicable law.
(b)    Without limiting the generality of the foregoing, the General Partner
shall have the full and exclusive authority, without the consent of any Limited
Partner, to compromise the obligation of any Limited Partner to make a capital
contribution or to return money or other property paid or distributed to such
Limited Partner in violation of the Act.
(c)    Nothing in this Agreement shall entitle any Partner to any compensation
for services rendered to or on behalf of the Partnership as an agent or in any
other capacity, except for any amounts payable in accordance with this
Agreement.
(d)    Subject to the Fund LP Agreements and to full compliance with AGM’s code
of ethics and other written policies relating to personal investment
transactions, membership in the Partnership shall not prohibit a Limited Partner
from purchasing or selling as a passive investor any interest in any asset.
Section 5.6    Other Activities of General Partner
Nothing in this Agreement shall prohibit the General Partner from engaging in
any activity other than acting as General Partner hereunder.
Section 5.7    Duty of Care; Indemnification
(a)    The General Partner (including, without limitation, for this purpose each
former and present director, officer, manager, member, employee and stockholder
of the General Partner) and each Limited Partner (including any former Limited
Partner) in his capacity as such, and to the extent such Limited Partner
participates, directly or indirectly, in the Partnership’s activities, whether
or not a Retired Partner (each, a “Covered Person” and collectively, the
“Covered Persons”), shall not be liable to the Partnership or to any of the
other Partners for any loss, claim, damage or liability occasioned by any acts
or omissions in the performance of his services hereunder, unless it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal (a “Final Adjudication”) that such loss, claim, damage
or liability is due to an act or omission of a Covered Person (i) made in bad
faith or with criminal intent or (ii) that adversely affected any Fund and that
failed to satisfy the duty of care owed pursuant to the applicable Fund LP
Agreement or as otherwise required by law.
(b)    A Covered Person shall be indemnified to the fullest extent permitted by
law by the Partnership against any losses, claims, damages, liabilities and
expenses (including attorneys’ fees, judgments, fines, penalties and amounts
paid in settlement) incurred by or imposed upon him by reason of or in
connection with any action taken or omitted by such Covered Person arising out
of the Covered Person’s status as a Partner or his activities on behalf of the
Partnership, including in connection with any action, suit, investigation or
proceeding before any judicial, administrative, regulatory or legislative body
or agency to which it may be made a party or otherwise involved or with which it
shall be threatened by reason of being or having been the General Partner or a
Limited Partner or by reason of serving or having served, at the request of the
Partnership in its capacity as Fund General Partner of the Funds, as a director,
officer, consultant, advisor, manager, member or partner of any enterprise in
which any of the Funds has or had a financial interest, including issuers of
Portfolio Investments; provided that the Partnership may, but shall not be
required to, indemnify a Covered Person with respect to any matter as to which
there has been a Final Adjudication that his acts or his failure to act (i) were
in bad faith or with criminal intent or (ii) were of a nature that makes
indemnification by the Funds unavailable. The right to indemnification granted
by this Section 5.7 shall be in addition to any rights to which a Covered Person
may otherwise be entitled and shall inure to the benefit of the successors by
operation of law or valid assigns of such Covered Person. The Partnership shall
pay the expenses incurred by a Covered Person in defending a civil or criminal
action, suit, investigation or proceeding in advance of the final disposition of
such action, suit, investigation or proceeding, upon receipt of an undertaking
by the Covered Person to repay such payment if there shall be a Final
Adjudication that he is not entitled to indemnification as provided herein. In
any suit brought by the Covered Person to enforce a right to indemnification
hereunder it shall be a defense that the Covered Person has not met the
applicable standard of conduct set forth in this Section 5.7, and in any suit in
the name of the Partnership to recover expenses advanced pursuant to the terms
of an undertaking the Partnership shall be entitled to recover such expenses
upon Final Adjudication that the Covered Person has not met the applicable
standard of conduct set forth in this Section 5.7. In any such suit brought to
enforce a right to indemnification or to recover an advancement of expenses
pursuant to the terms of an undertaking, the burden of proving that the Covered
Person is not entitled to be indemnified, or to an advancement of expenses,
shall be on the Partnership (or any Limited Partner acting derivatively or
otherwise on behalf of the Partnership or the Limited Partners). The General
Partner may not satisfy any right of indemnity or reimbursement granted in this
Section 5.7 or to which it may be otherwise entitled except out of the assets of
the Partnership (including, without limitation, insurance proceeds and rights
pursuant to indemnification agreements), and no Partner shall be personally
liable with respect to any such claim for indemnity or reimbursement. The
General Partner may enter into appropriate indemnification agreements and/or
arrangements reflective of the provisions of this Article 5 and obtain
appropriate insurance coverage on behalf and at the expense of the Partnership
to secure the Partnership’s indemnification obligations hereunder and may enter
into appropriate indemnification agreements and/or arrangements reflective of
the provisions of this Article 5. Each Covered Person shall be deemed a third
party beneficiary (to the extent not a direct party hereto) to this Agreement
and, in particular, the provisions of this Article 5, and shall be entitled to
the benefit of the indemnity granted to the Partnership by each of the Funds
pursuant to the terms of the Fund LP Agreements.
(c)    To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Partners, the Covered Person shall not be liable to the Partnership or to
any Partner for his good faith reliance on the provisions of this Agreement. The
provisions of this Agreement, to the extent that they restrict or eliminate the
duties and liabilities of a Covered Person otherwise existing at law or in
equity to the Partnership or the Partners, are agreed by the Partners to replace
such other duties and liabilities of each such Covered Person.
(d)    Notwithstanding any of the foregoing provisions of this Section 5.7, the
Partnership may but shall not be required to indemnify (i) a Retired Partner (or
any other former Limited Partner) with respect to any claim for indemnification
or advancement of expenses arising from any conduct occurring more than six
months after the date of such Person’s retirement (or other withdrawal or
departure), or (ii) a Limited Partner with respect to any claim for
indemnification or advancement of expenses as a director, officer or agent of
the issuer of any Portfolio Investment to the extent arising from conduct in
such capacity occurring more than six months after the complete disposition of
such Portfolio Investment by the Fund.
ARTICLE 6    
ADMISSIONS, TRANSFERS AND WITHDRAWALS
Section 6.1    Admission of Additional Limited Partners; Effect on Points
(j)    The General Partner may at any time admit as an additional Limited
Partner any Person who has agreed to be bound by this Agreement and may assign
Points to such Person and/or increase the Points of any existing Limited
Partner, in each case, subject to and in accordance with Section 7.1.
(k)    Each additional Limited Partner shall execute (i) either a counterpart to
this Agreement or a separate instrument evidencing, to the satisfaction of the
General Partner, such Limited Partner’s intent to become a Limited Partner and
(ii) the documents contemplated by Section 7.1(b), and shall be admitted as a
Limited Partner upon such execution.
Section 6.2    Admission of Additional General Partner
The General Partner may admit one or more additional general partners at any
time without the consent of any Limited Partner, other than the Required Voting
Partners if such additional general partner is not an Affiliate of AGM. No
reduction in the Points of any Limited Partner shall be made as a result of the
admission of an additional general partner or the increase in the Points of any
general partner without the consent of such Limited Partner. Any additional
general partner shall be admitted as a general partner upon its execution of a
counterpart signature page to this Agreement.
Section 6.3    Transfer of Interests of Limited Partners
(f)    No Transfer of any Limited Partner’s interest in the Partnership, whether
voluntary or involuntary, shall be valid or effective, and no transferee shall
become a substituted Limited Partner, unless the prior written consent of the
General Partner has been obtained, which consent may be given or withheld by the
General Partner. Notwithstanding the foregoing, any Limited Partner may Transfer
to any Related Party of such Limited Partner all or part of such Limited
Partner’s interest in the Partnership (including, without limitation, his or its
right to receive distributions of Operating Profit); provided that the Transfer
has been previously approved in writing by the General Partner, such approval
not to be unreasonably withheld. In the event of any Transfer, all of the
conditions of the remainder of this Section 6.3 must also be satisfied.
(g)    A Limited Partner or his legal representative shall give the General
Partner notice before the proposed effective date of any voluntary Transfer and
within 30 days after any involuntary Transfer, and shall provide sufficient
information to allow legal counsel acting for the Partnership to make the
determination that the proposed Transfer will not result in any of the following
consequences:
(i)    require registration of the Partnership or any interest therein under any
securities or commodities laws of any jurisdiction;
(ii)    result in a termination of the Partnership under Section 708(b)(1)(B) of
the Code or jeopardize the status of the Partnership as a partnership for United
States federal income tax purposes; or
(iii)    violate, or cause the Partnership, the General Partner or any Limited
Partner to violate, any applicable law, rule or regulation of any jurisdiction.
Such notice must be supported by proof of legal authority and a valid instrument
of assignment acceptable to the General Partner.
(h)    In the event any Transfer permitted by this Section 6.3 shall result in
multiple ownership of any Limited Partner’s interest in the Partnership, the
General Partner may require one or more trustees or nominees to be designated to
represent a portion of the interest transferred or the entire interest
transferred for the purpose of receiving all notices which may be given and all
payments which may be made under this Agreement, and for the purpose of
exercising the rights which the transferees have pursuant to the provisions of
this Agreement.
(i)    A permitted transferee shall be entitled to the allocations and
distributions attributable to the interest in the Partnership transferred to
such transferee and to Transfer such interest in accordance with the terms of
this Agreement; provided that such transferee shall not be entitled to the other
rights of a Limited Partner as a result of such transfer until he becomes a
substituted Limited Partner. No transferee may become a substituted Limited
Partner except with the prior written consent of the General Partner (which
consent may be given or withheld by the General Partner). Such transferee shall
be admitted to the Partnership as a substituted Limited Partner upon execution
of a counterpart of this Agreement or such other instrument evidencing, to the
satisfaction of the General Partner, such Limited Partner’s intent to become a
Limited Partner. Notwithstanding the above, the Partnership and the General
Partner shall incur no liability for allocations and distributions made in good
faith to the transferring Limited Partner until a written instrument of Transfer
has been received and accepted by the Partnership and recorded on its books and
the effective date of the Transfer has passed.
(j)    Any other provision of this Agreement to the contrary notwithstanding, to
the fullest extent permitted by law, any successor or transferee of any Limited
Partner’s interest in the Partnership shall be bound by the provisions hereof.
Prior to recognizing any Transfer in accordance with this Section 6.3, the
General Partner may require the transferee to make certain representations and
warranties to the Partnership and Partners and to accept, adopt and approve in
writing all of the terms and provisions of this Agreement.
(k)    In the event of a Transfer or in the event of a distribution of assets of
the Partnership to any Partner, the Partnership, at the direction of the General
Partner, may, but shall not be required to, file an election under Section 754
of the Code and in accordance with the applicable Treasury Regulations, to cause
the basis of the Partnership’s assets to be adjusted as provided by Section 734
or 743 of the Code.
(l)    The Partnership shall maintain books for the purpose of registering the
transfer of partnership interests in the Partnership. No transfer of a
partnership interest shall be effective until the transfer of the partnership
interest is registered upon books maintained for that purpose by or on behalf of
the Partnership.
Section 6.4    Withdrawal of Partners
A Partner in the Partnership may not withdraw from the Partnership prior to its
dissolution. For the avoidance of doubt, any Limited Partner who transfers to a
Related Party such Limited Partner’s entire remaining entitlement to allocations
and distributions shall remain a Limited Partner, notwithstanding the admission
of the transferee Related Party as a Limited Partner, for as long as the
transferee Related Party remains a Limited Partner.
Section 6.5    Pledges
(a)    A Limited Partner shall not pledge or grant a security interest in such
Limited Partner’s interest in the Partnership unless the prior written consent
of the General Partner has been obtained (which consent may be given or withheld
by the General Partner).
(b)    Notwithstanding Section 6.5(a), any Limited Partner may grant to a bank
or other financial institution a security interest in such part of such Limited
Partner’s interest in the Partnership as relates solely to the right to receive
distributions of Operating Profit in the ordinary course of obtaining bona fide
loan financing to fund his contributions to the capital of the Partnership or
Co-Investors (A). If the interest of the Limited Partner in the Partnership or
Co-Investors (A) or any portion thereof in respect of which a Limited Partner
has granted a security interest ceases to be owned by such Limited Partner in
connection with the exercise by the secured party of remedies resulting from a
default by such Limited Partner or upon the occurrence of such similar events
with respect to such Limited Partner’s interest in Co-Investors (A), such
interest of the Limited Partner in the Partnership or portion thereof shall
thereupon become a non-voting interest and the holder thereof shall not be
entitled to vote on any matter pursuant to this Agreement and, if applicable,
shall no longer be considered a Voting Partner for purposes of this Agreement.
(c)    For purposes of the grant, pledge, attachment or perfection of a security
interest in a partnership interest in the Partnership or otherwise, each such
partnership interest shall constitute a “security” within the meaning of, and
governed by, (i) Article 8 of the Uniform Commercial Code (including Section
8‑102(a)(15) thereof) as in effect from time to time in the State of Delaware
(the “DEUCC”), and (ii) Article 8 of the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to Article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995.
(d)    Any partnership interest in the Partnership may be evidenced by a
certificate issued by the Partnership in such form as the General Partner may
approve. Every certificate representing an interest in the Partnership shall
bear a legend substantially in the following form:
Each partnership interest constitutes a “security” within the meaning of, and
governed by, (i) Article 8 of the Uniform Commercial Code (including Section
8‑102(a)(15) thereof) as in effect from time to time in the State of Delaware
(the “UCC”), and (ii) Article 8 of the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to Article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995.


THE TRANSFER OF THIS CERTIFICATE AND THE PARTNERSHIP INTERESTS REPRESENTED
HEREBY IS RESTRICTED AS DESCRIBED IN THE AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT OF THE PARTNERSHIP, EFFECTIVE AS OF JANUARY 1, 2014, AS
THE SAME MAY BE AMENDED OR RESTATED FROM TIME TO TIME.


(e)    Each certificate representing a partnership interest in the Partnership
shall be executed by manual or facsimile signature of the General Partner on
behalf of the Partnership.
(f)    Notwithstanding any provision of this Agreement to the contrary, to the
extent that any provision of this Agreement is inconsistent with any
non-waivable provision of Article 8 of the DEUCC, such provision of Article 8 of
the DEUCC shall control.
ARTICLE 7    
ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS
AND RETIREMENT OF PARTNERS


Section 7.1    Allocation of Points
(c)    Except as otherwise provided herein, the General Partner shall be
responsible for the allocation of Points from time to time to the Limited
Partners. The General Partner may allocate Points to a new Limited Partner
and/or increase the Points of any existing Limited Partner, in each case, solely
in accordance with the terms and conditions set forth herein.
(d)    Unless otherwise agreed by the General Partner, the allocation of Points
to any Limited Partner shall not become effective until:
(v)    the receipt of the following documents, in form and substance reasonably
satisfactory to the General Partner, executed by such Limited Partner: (A) a
customary and standard guarantee or guarantees, for the benefit of Fund
investors, of the Limited Partner’s Clawback Share of the Partnership’s
obligation to make Clawback Payments, and (B) a customary and standard
undertaking to reimburse APH for any payment made by it (or by another AGM
Affiliate) that is attributable to such Limited Partner’s Clawback Share of any
Clawback Payment; and
(vi)    the effective date of the acceptance by Co-Investors (A) of a capital
commitment from such Limited Partner (or his Related Party, as applicable) in an
amount equal to the percentage of total Fund commitments specified in the Points
allocation notice delivered to such Limited Partner in writing by the General
Partner. Upon the occurrence of a material default, after the expiration of the
applicable cure period set forth in section 4.2 of the Co-Investors (A)
Partnership Agreement, in the obligation to contribute capital to Co-Investors
(A) in accordance with the Co-Investors (A) Partnership Agreement by a Limited
Partner, the General Partner may reduce or eliminate the Points of any such
Limited Partner (including the Vested Points of any Retired Partner).
(e)    The General Partner shall maintain on the books and records of the
Partnership a record of the number of Points allocated to each Partner and shall
give notice to each Limited Partner of the number of such Limited Partner’s
Points upon admission to the Partnership of such Limited Partner and promptly
upon any change in such Limited Partner’s Points pursuant to this Article 7 and
such notice shall include the calculations used by the General Partner to
determine the amount of any such reduction.
(f)    In the event that the General Partner in good faith enters into an
agreement with respect to a specific transaction pursuant to which a Person
other than AGM, a subsidiary of AGM or any of their respective personnel would
receive a distribution of Operating Profit that would be made prior to any
distribution of Operating Profit with respect to the same transaction for
Limited Partners whose services to AGM or its Affiliates are substantially
dedicated to AGM’s or its Affiliates’ private equity business (a “Third Party
Priority Distribution”), distributions of Operating Profit with respect to such
transaction to Partners must be commenced following the Third Party Priority
Distribution at the same time to all Partners, in each case, in accordance with
Section 4.1(b).
Section 7.2    Retirement of Partner
(m)    A Limited Partner shall become a Retired Partner upon:
(i)    delivery to such Limited Partner of a notice by the General Partner
terminating such Limited Partner’s employment by AGM or an Affiliate thereof,
unless otherwise determined by the General Partner;
(ii)    delivery by such Limited Partner of a notice to the General Partner, AGM
or an Affiliate thereof stating that such Limited Partner elects to resign from
or otherwise terminate his or her employment by or service to AGM or an
Affiliate thereof; or
(iii)    the death of the Limited Partner, whereupon the estate of the deceased
Limited Partner shall be treated as a Retired Partner in the place of the
deceased Limited Partner, or the Disability of the Limited Partner.
(n)    Nothing in this Agreement shall obligate the General Partner to treat
Retired Partners alike, and the exercise of any power or discretion by the
General Partner in the case of any one such Retired Partner shall not create any
obligation on the part of the General Partner to take any similar action in the
case of any other such Retired Partner, it being understood that any power or
discretion conferred upon the General Partner shall be treated as having been so
conferred as to each such Retired Partner separately.
Section 7.3    Additional Points
If one or more Partners or Retired Partners is assigned additional Points and
such Partner or Retired Partner and the General Partner agree in connection with
such assignment that such assignment may be, for purposes of Section 83 of the
Code, a transfer in connection with the performance of services of an interest
that would not qualify as a “profits interest” within the meaning of IRS Revenue
Procedure 93-27, then to the extent mutually agreed by such Partner or Retired
Partner and the General Partner, the Partnership may make such adjustments to
the amounts allocated and distributed to such Partner or Retired Partner with
respect to such interest (and corresponding adjustments to other allocations and
distributions for Partners and Retired Partners as determined by the General
Partner) so as to cause such interest to qualify as a “profits interest” within
the meaning of IRS Revenue Procedure 93-27.
ARTICLE 8    
DISSOLUTION AND LIQUIDATION
Section 8.1    Dissolution and Liquidation of Partnership
(o)    Upon dissolution of the Partnership in accordance with the Act, the
General Partner shall liquidate the business and administrative affairs of the
Partnership, except that, if the General Partner is unable to perform this
function, a liquidator may be elected by a majority in interest (determined by
Points) of Limited Partners and upon such election such liquidator shall
liquidate the Partnership. Capital Profit and Capital Loss, Operating Profit and
Operating Loss during the Fiscal Years that include the period of liquidation
shall be allocated pursuant to Section 3.4. The proceeds from liquidation shall
be distributed in the following manner:
(i)    first, the debts, liabilities and obligations of the Partnership
including the expenses of liquidation (including legal and accounting expenses
incurred in connection therewith), up to and including the date that
distribution of the Partnership’s assets to the Partners has been completed,
shall be satisfied (whether by payment or by making reasonable provision for
payment thereof); and
(ii)    thereafter, the Partners shall be paid amounts pro rata in accordance
with and up to the positive balances of their respective Capital Accounts, as
adjusted pursuant to Article 3 to give effect to the distribution principles of
Article 4.
(p)    Anything in this Section 8.1 to the contrary notwithstanding, the General
Partner or liquidator may distribute ratably in kind rather than in cash, upon
dissolution, any assets of the Partnership in accordance with the priorities set
forth in Section 8.1(a), provided that if any in kind distribution is to be made
the assets distributed in kind shall be valued as of the actual date of their
distribution and charged as so valued and distributed against amounts to be paid
under Section 8.1(a).
ARTICLE 9    
GENERAL PROVISIONS
Section 9.1    Amendment of Partnership Agreement and Co-Investors (A)
Partnership Agreement
(e)    The General Partner may amend this Agreement at any time, in whole or in
part, without the consent of any Limited Partner by giving notice of such
amendment to any Limited Partner whose rights or obligations as a Limited
Partner pursuant to this Agreement are changed thereby; provided that any
amendment that would effect an adverse change in the contractual rights or
obligations of a Partner (such rights or obligations determined without regard
to the amendment power reserved herein) may only be made if the written consent
of such Partner is obtained prior to the effectiveness thereof; provided that
any amendment that increases a Partner’s obligation to contribute to the capital
of the Partnership or increases such Partner’s Clawback Share shall not be
effective with respect to such Partner, unless such Partner consents thereto in
advance in writing. Notwithstanding the foregoing, the General Partner may amend
this Agreement at any time, in whole or in part, without the consent of any
Limited Partner to enable the Partnership to (i) comply with the requirements of
the “Safe Harbor” Election within the meaning of the Proposed Revenue Procedure
of Notice 2005-43, 2005-24 IRB 1, Proposed Treasury Regulation Section
1.83-3(e)(1) or Proposed Treasury Regulation Section 1.704-1(b)(4)(xii) at such
time as such proposed Procedure and Regulations are effective and to make any
such other related changes as may be required by pronouncements or Treasury
Regulations issued by the Internal Revenue Service or Treasury Department after
the date of this Agreement and (ii) comply with applicable law; provided that
any amendment pursuant to clauses (i) or (ii) that would cause a Limited
Partner’s rights to allocations and distributions to suffer a material adverse
change only may be made if the written consent of such Limited Partner is
obtained prior to the effectiveness thereof. An adjustment of Points shall not
be considered an amendment to the extent effected in compliance with the
provisions of Section 7.1 or Section 7.3 as in effect on the date hereof or as
hereafter amended in compliance with the requirements of this Section 9.1(a).
The General Partner’s approval of or consent to any transaction resulting in the
substitution of another Person in place of the Partnership as the managing or
general partner of any of the Funds or any change to the scheme of distribution
under any of the Fund LP Agreements that would have the effect of reducing the
Partnership’s allocable share of the Net Income of any Fund shall require the
consent of any Limited Partner adversely affected thereby.
(f)    Notwithstanding the provisions of this Agreement, including Section
9.1(a), it is hereby acknowledged and agreed that the General Partner on its own
behalf or on behalf of the Partnership without the approval of any Limited
Partner or any other Person may enter into one or more side letters or similar
agreements with one or more Limited Partners which have the effect of
establishing rights under, or altering or supplementing the terms of this
Agreement. The parties hereto agree that any terms contained in a side letter or
similar agreement with one or more Limited Partners shall govern with respect to
such Limited Partner or Limited Partners notwithstanding the provisions of this
Agreement. Any such side letters or similar agreements shall be binding upon the
Partnership or the General Partner, as applicable, and the signatories thereto
as if the terms were contained in this Agreement, but no such side letter or
similar agreement between the General Partner and any Limited Partner or Limited
Partners and the Partnership shall adversely amend the contractual rights or
obligations of any other Limited Partner without such other Limited Partner’s
prior consent.
(g)    The provisions of this Agreement that affect the terms of the
Co-Investors (A) Partnership Agreement applicable to Limited Partners constitute
a “side letter or similar agreement” between each Limited Partner and the
general partner of Co-Investors (A), which has executed this Agreement
exclusively for purposes of confirming the foregoing.
Section 9.2    Special Power-of-Attorney
(g)    Each Partner hereby irrevocably makes, constitutes and appoints the
General Partner with full power of substitution, the true and lawful
representative and attorney-in-fact, and in the name, place and stead of such
Partner, with the power from time to time to make, execute, sign, acknowledge,
swear to, verify, deliver, record, file and/or publish:
(i)    any amendment to this Agreement which complies with the provisions of
this Agreement (including the provisions of Section 9.1);
(ii)    all such other instruments, documents and certificates which, in the
opinion of legal counsel to the Partnership, may from time to time be required
by the laws of the United States of America, the State of Delaware or any other
jurisdiction, or any political subdivision or agency thereof, or which such
legal counsel may deem necessary or appropriate to effectuate, implement and
continue the valid and subsisting existence and business of the Partnership as a
limited partnership;
(iii)    all such instruments, certificates, agreements and other documents
relating to the conduct of the investment program of any of the Funds which, in
the opinion of such attorney-in-fact and the legal counsel to the Funds, are
reasonably necessary to accomplish the legal, regulatory and fiscal objectives
of the Funds in connection with its or their acquisition, ownership and
disposition of investments, including, without limitation:
(A)
the governing documents of any management entity formed as a part of the tax
planning for any of the Funds and any amendments thereto; and

(B)
documents relating to any restructuring transaction with respect to any of the
Funds’ investments,

provided that such documents referred to in clauses (A) and (B) above, viewed
individually or in the aggregate, provide equivalent financial and economic
rights and obligations with respect to such Limited Partner and otherwise do
not:
(1)
increase the Limited Partner’s financial obligation to make capital
contributions with respect to the relevant Fund (directly or through any
associated vehicle in which the Limited Partner holds an interest);

(2)
diminish the Limited Partner’s entitlement to share in profits and distributions
with respect to the relevant Fund (directly or through any associated vehicle in
which the Limited Partner holds an interest);

(3)
cause the Limited Partner to become subject to increased personal liability for
any debts or obligations of the Partnership or other Partners; or

(4)
otherwise result in an adverse change in the overall rights or obligations of
the Limited Partner in relation to the conduct of the investment program of any
of the Funds;

(iv)    any instrument or document necessary or advisable to implement the
provisions of Section 3.8 of this Agreement, including, but not limited to, the
exempted limited partnership agreement of Apollo Advisors VIII (EH), L.P., a
Cayman Islands limited partnership, or any joinder or deed of adherence in
relation to such Partner’s admission as a partner of Apollo Advisors VIII (EH),
L.P.;
(v)    any written notice or letter of resignation from any board seat or office
of any Person (other than a company that has a class of equity securities
registered under the United States Securities Exchange Act of 1934, as amended,
or that is registered under the United States Investment Company Act of 1940, as
amended), which board seat or office was occupied or held at the request of the
Partnership or any of its Affiliates; and
(vi)    all such proxies, consents, assignments and other documents as the
General Partner determines to be necessary or advisable in connection with any
merger or other reorganization, restructuring or other similar transaction
entered into in accordance with this Agreement (including the provisions of
Section 9.5(c)).
(h)    Each Limited Partner is aware that the terms of this Agreement permit
certain amendments to this Agreement to be effected and certain other actions to
be taken or omitted by or with respect to the Partnership without his consent.
If an amendment of the Certificate or this Agreement or any action by or with
respect to the Partnership is taken by the General Partner in the manner
contemplated by this Agreement, each Limited Partner agrees that,
notwithstanding any objection which such Limited Partner may assert with respect
to such action, the General Partner is authorized and empowered, with full power
of substitution, to exercise the authority granted above in any manner which may
be necessary or appropriate to permit such amendment to be made or action
lawfully taken or omitted. Each Partner is fully aware that each other Partner
will rely on the effectiveness of this special power-of-attorney with a view to
the orderly administration of the affairs of the Partnership. This
power-of-attorney is a special power-of-attorney and is coupled with an interest
in favor of the General Partner and as such:
(i)    shall be irrevocable and continue in full force and effect
notwithstanding the subsequent death or incapacity of any party granting this
power-of-attorney, regardless of whether the Partnership or the General Partner
shall have had notice thereof; and
(ii)    shall survive any Transfer by a Limited Partner of the whole or any
portion of its interest in the Partnership, except that, where the transferee
thereof has been approved by the General Partner for admission to the
Partnership as a substituted Limited Partner, this power- of-attorney given by
the transferor shall survive such Transfer for the sole purpose of enabling the
General Partner to execute, acknowledge and file any instrument necessary to
effect such substitution.
Section 9.3
Notices

Any notice required or permitted to be given under this Agreement shall be in
writing. A notice to the General Partner shall be directed to the attention of
Leon D. Black with a copy to the general counsel of the Partnership. A notice to
a Limited Partner shall be directed to such Limited Partner’s last known
residence as set forth in the books and records of the Partnership or its
Affiliates (a Limited Partner’s “Home Address”). A notice shall be considered
given when delivered to the addressee either by hand at his Partnership office
or electronically to the primary e-mail account supplied by the Partnership for
Partnership business communications, except that a notice to a Retired Partner
or a notice demanding cure of a Bad Act shall be considered given only when
delivered by hand or by a recognized overnight courier, together with mailing
through the United States Postal System by regular mail to such Retired
Partner’s Home Address.
Section 9.4    Agreement Binding Upon Successors and Assigns
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors by operation of law, but the rights and obligations
of the Partners hereunder shall not be assignable, transferable or delegable
except as expressly provided herein, and any attempted assignment, transfer or
delegation thereof that is not made in accordance with such express provisions
shall be void and unenforceable.
Section 9.5    Merger, Consolidation, etc.
(a)    Subject to Section 9.5(b) and Section 9.5(c), the Partnership may merge
or consolidate with or into one or more limited partnerships formed under the
Act or other business entities (as defined in Section 17-211 of the Act)
pursuant to an agreement of merger or consolidation which has been approved by
the General Partner.
(b)    Subject to Section 9.5(c) but notwithstanding any other provision to the
contrary contained elsewhere in this Agreement, an agreement of merger or
consolidation approved in accordance with Section 9.5(a) may, to the extent
permitted by Section 17-211(g) of the Act and Section 9.5(a), (i) effect any
amendment to this Agreement, (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the surviving or resulting limited
partnership in the merger or consolidation, or (iii) provide that the
partnership agreement of any other constituent limited partnership to the merger
or consolidation (including a limited partnership formed for the purpose of
consummating the merger or consolidation) shall be the partnership agreement of
the surviving or resulting limited partnership.
(c)    The General Partner shall have the power and authority to approve and
implement any merger, consolidation or other reorganization, restructuring or
similar transaction without the consent of any Limited Partner, other than any
Limited Partner with respect to which such transaction will, or will reasonably
be likely to, result in any change in the financial rights or obligations or
material change in other rights or obligations of such Limited Partner conferred
by this Agreement and any side letter or similar agreement entered into pursuant
to Section 9.1(b) or the imposition of any new financial or other material
obligation on such Limited Partner. Subject to the foregoing, the General
Partner may require one or more of the Limited Partners to sell, exchange,
transfer or otherwise dispose of their interests in the Partnership in
connection with any such transaction, and each Limited Partner shall take such
action as may be directed by the General Partner to effect any such transaction.
Section 9.6    Governing Law; Dispute Resolution
(a)    This Agreement, and the rights and obligations of each and all of the
Partners hereunder, shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to conflict of laws rules thereof.
(b)    Subject to Section 9.6(c), any dispute, controversy, suit, action or
proceeding arising out of or relating to this Agreement, other than injunctive
relief, will be settled exclusively by arbitration, conducted before a single
arbitrator in New York County, New York (applying Delaware law) in accordance
with, and pursuant to, the applicable rules of JAMS (“JAMS”). The decision of
the arbitrator will be final and binding upon the parties hereto. Any arbitral
award may be entered as a judgment or order in any court of competent
jurisdiction. Either party may commence litigation in court to obtain injunctive
relief in aid of arbitration, to compel arbitration, or to confirm or vacate an
award, to the extent authorized by the U.S. Federal Arbitration Act or the New
York Arbitration Act. The party that is determined by the arbitrator not to be
the prevailing party will pay all of the JAMS administrative fees, the
arbitrator’s fee and expenses. Each party shall be responsible for such party’s
attorneys’ fees. If neither party is so determined, such fees shall be shared.
Each party shall be responsible for such party’s attorneys’ fees. IF THIS
AGREEMENT TO ARBITRATE IS HELD INVALID OR UNENFORCEABLE THEN, TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTNER AND THE
PARTNERSHIP WAIVE AND COVENANT THAT THE PARTNER AND THE PARTNERSHIP WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, AND AGREE THAT ANY OF THE PARTNERSHIP OR ANY OF ITS
AFFILIATES OR THE PARTNER MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE
PARTNERSHIP AND ITS AFFILIATES, ON THE ONE HAND, AND THE PARTNER, ON THE OTHER
HAND, IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
WHATSOEVER BETWEEN SUCH PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THAT ANY PROCEEDING PROPERLY HEARD BY A COURT UNDER THIS AGREEMENT WILL INSTEAD
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
(c)    Nothing in this Section 9.6(c) will prevent the General Partner or a
Limited Partner from applying to a court for preliminary or interim relief or
permanent injunction in a judicial proceeding (e.g., injunction or restraining
order), in addition to and not in lieu of any other remedy to which it may be
entitled at law or in equity, if such relief from a court is necessary to
preserve the status quo pending resolution or to prevent serious and irreparable
injury in connection with any breach or anticipated breach of covenants
applicable pursuant to a Limited Partner’s Award Letter; provided, however, that
all parties explicitly waive all rights to seek preliminary, interim, injunctive
or other relief in a judicial proceeding and all parties submit to the exclusive
jurisdiction of the forum described in Section 9.6(b) hereto for any dispute or
claim concerning continuing entitlement to distributions or other payments, even
if such dispute or claim involves or relates to any restrictive covenants set
forth in a Limited Partner’s Award Letter. For the purposes of this Section
9.6(c), each party hereto consents to the exclusive jurisdiction and venue of
the courts of the state and federal courts within the County of New York in the
State of New York.
Section 9.7    Termination of Right of Action
Every right of action arising out of or in connection with this Agreement by or
on behalf of any past, present or future Partner or the Partnership against any
past, present or future Partner shall, to the fullest extent permitted by
applicable law, irrespective of the place where the action may be brought and
irrespective of the residence of any such Partner, cease and be barred by the
expiration of three years from the date of the act or omission in respect of
which such right of action arises.
Section 9.8    Not for Benefit of Creditors
The provisions of this Agreement are intended only for the regulation of
relations among Partners and between Partners and former or prospective Partners
and the Partnership. This Agreement is not intended for the benefit of any
Person who is not a Partner, and no rights are intended to be granted to any
other Person who is not a Partner under this Agreement.
Section 9.9    Reports
As soon as practicable after the end of each taxable year, the General Partner
shall furnish to each Limited Partner (a) such information as may be required to
enable each Limited Partner to properly report for United States federal and
state income tax purposes his distributive share of each Partnership item of
income, gain, loss, deduction or credit for such year, and (b) a statement of
the total amount of Operating Profit or Operating Loss for such year, including
a copy of the United States Internal Revenue Service Schedule “K-1” issued by
the Partnership to such Limited Partner, and a reconciliation of any difference
between (i) such Operating Profit or Operating Loss and (ii) the aggregate net
profits or net losses allocated by the Funds to the Partnership for such year
(other than any difference attributable to the aggregate Capital Profit or
Capital Loss allocated by the Funds to the Partnership for such year).
Section 9.10    Filings
The Partners hereby agree to take any measures necessary (or, if applicable,
refrain from any action) to ensure that the Partnership is treated as a
partnership for federal, state and local income tax purposes.
Section 9.11
Headings, Gender, Etc.

The section headings in this Agreement are for convenience of reference only,
and shall not be deemed to alter or affect the meaning or interpretation of any
provisions hereof. As used herein, masculine pronouns shall include the feminine
and neuter, and the singular shall be deemed to include the plural.


Signature Page Follows




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


General Partner:


APOLLO CAPITAL MANAGEMENT VIII, LLC




By:                        
Name:
Title:




Limited Partner:


APH HOLDINGS, L.P.  


By:     Apollo Principal Holdings III GP, Ltd.,
its general partner




By:                        
Name:
Title:








For purposes of Section 9.1(c):


APOLLO CO-INVESTORS MANAGER, LLC




By:                            
Name:
Title:




EXHIBIT A


Voting Partners




